Citation Nr: 0717476	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  04-20 643A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
right shoulder injury with biceps tendonitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel



INTRODUCTION

The veteran served on active military duty from July 1974 to 
June 1976 and from February 1982 to November 1985.  This 
matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the Cleveland, Ohio, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

At the February 2007 Board hearing, the veteran raised claims 
for entitlement to service connection for a psychiatric 
disorder, a tear of the biceps muscle tendon, radiculopathy 
of the right shoulder, a right shoulder scar, and right 
shoulder muscle damage, all to include as secondary to his 
service-connected residuals of a right shoulder injury, with 
bicep tendonitis.  The veteran also raised a claim for 
entitlement to service connection for headaches, to include 
as secondary to service-connected right shoulder and cervical 
spine disabilities.  Last, the veteran raised a claim for 
entitlement to a total disability rating based on individual 
unemployability and claims for entitlement to increased 
evaluations for his service-connected left knee and cervical 
spine conditions.

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

Under the Veterans Claims Assistance Act of 2000, VA has a 
duty to assist claimants to obtain evidence needed to 
substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  VA's duty to 
assist includes providing a new medical examination when a 
veteran asserts or provides evidence that his service-
connected disability is worse than when originally rated and 
the available evidence is too old for an adequate evaluation 
of his current condition.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); see also 38 C.F.R. § 3.327(a) (2006) (noting 
that reexaminations are required if evidence indicates there 
has been a material change in a disability).


At the February 2007 Board hearing, the veteran asserted that 
his right shoulder disability had worsened since the June 
2005 VA examination.  In addition, a December 2006 VA medical 
record noted a March 2006 right rotator cuff tear and a June 
2006 right biceps tendon tear.  Accordingly, the most recent 
June 2005 VA examination no longer provides a clear picture 
of the severity of the veteran's service-connected right 
shoulder disability and remand is required.  Littke v. 
Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may 
be required if record before the Board contains insufficient 
medical information for evaluation purposes).

Accordingly, the case is remanded for the following action:

1.  The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The RO must again 
contact the veteran and afford him the 
opportunity to identify by name, address 
and dates of treatment or examination any 
medical records that pertain to his right 
shoulder disability.  Subsequently, and 
after securing the proper authorizations 
where necessary, the RO must make 
arrangements to obtain all the records of 
treatment or examination from all the 
sources listed by the veteran which are 
not already on file.  All information 
obtained must be made part of the file.  
All attempts to secure this evidence must 
be documented in the claims file by the 
RO.  If, after making reasonable efforts 
to obtain named records the RO is unable 
to secure same, the RO must notify the 
veteran and his representative and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.

2.  The RO must schedule the veteran for a 
VA joints examination to determine the 
current severity of his service-connected 
right shoulder disability.  The VA claims 
file must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  All indicated tests 
and studies, to include range of motion 
testing of the right shoulder, expressed 
in degrees, with standard ranges provided 
for comparison purposes, must be 
accomplished, and all clinical findings 
must be reported in detail and correlated 
to a specific diagnosis.  The examiner 
must describe all symptomatology due to 
the veteran's service-connected right 
shoulder disability, to include whether 
there is any instability, weakness, 
fatigability, incoordination, or flare-
ups.  The examiner must provide an opinion 
on the impact of the service-connected 
disability on the veteran's ability to 
work, as well as any resultant limitation 
of function of the right shoulder.  With 
respect to any subjective complaints of 
pain, the examiner is requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
right shoulder, the presence and degree 
of, or absence of, muscle atrophy 
attributable to the service-connected 
right shoulder, the presence or absence of 
changes in condition of the skin 
indicative of disuse due to the 
service-connected right shoulder, or the 
presence or absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service-connected 
right shoulder.  The rationale for each 
opinion expressed must also be provided.  
The report prepared must be typed.

3.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2006).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.

5.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim must be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case must be 
provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



